DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. Applicant’s preliminary amendment filed on 02/01/2019 is acknowledged.
Claims 1-18 are pending. 


Restriction Requirement

3. Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

I. Claims 1, 3-4 and 6-7, drawn to a method for increasing expression of ICOS on an effector T cell comprising contacting the effector T cell with an anti-PD-1 antibody.

II. Claims 2 and 5, drawn to a method for decreasing expression of ICOS on a regulatory T cell comprising contacting the regulatory T cell with an anti-PD-1 antibody.

III. Claims 8-18, drawn to a method for increasing sensitivity to an agent directed to ICOS in a human comprising administering to the human an anti-PD1 antibody.

In accordance with 37 CFR 1.499, Applicant is required, in response to this action, to elect a single invention to which the claims must be restricted.  Applicant is advised that the response to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).




The special technical feature of Group I is a method for increasing expression of ICOS on an effector T cell comprising contacting the effector T cell with an anti-PD-1 antibody.

The special technical feature of Group II is a method for decreasing expression of ICOS on a regulatory T cell comprising contacting the regulatory T cell with an anti-PD-1 antibody.

The special technical feature of Group II is a method for increasing sensitivity to an agent directed to ICOS in a human comprising administering to the human an anti-PD1 antibody.

Accordingly, Groups I-III are not so linked by the same or a corresponding special technical feature within meaning of PCT Rule 13.1 so as to form a single general inventive concept, and thus lack unity of invention.

4(b). Administration of an anti-PD-1 antibody to a human may result in the antibody contacting effector T cells and regulatory T cells in the human.  In this case, a method which comprises administering an anti-PD1 antibody to a human may be considered to be the technical feature linking Groups I-III.

Therefore, alternatively, the inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical feature that defines the contribution over the prior art of Honjo et al. (US 7595048).



Since the teachings of prior art anticipate the technical feature linking Groups I-III, the claimed inventions do not contribute a special technical feature when viewed over the prior art.  Therefore, they do not have a single general inventive concept, and thus lack unity of invention.


Species Election

5. This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.

Species (i): cancer and chronic infection.
Species (ii): sepsis.

These species do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features, (for the same reason as addressed in section # above).

Applicant is required under 35 U.S.C. § 121 to elect a single recited species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  

Applicant is advised that a response to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument 

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 C.F.R. § 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  M.P.E.P. § 809.02(a).


6. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. § 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. § 1.48(b) and by the fee required under 37 C.F.R. § 1.17(h).


7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 5712723181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644